        Case
        Case:3:15-cv-03747-JD
              18-15982, 11/30/2018,
                               Document
                                    ID: 11105393,
                                          413 Filed
                                                  DktEntry:
                                                    12/10/1827,Page
                                                               Page11of
                                                                     of22



                    UNITED STATES COURT OF APPEALS                        FILED
                           FOR THE NINTH CIRCUIT                          NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
NIMESH PATEL, Individually and on               No.    18-15982
Behalf of All Others Similarly Situated; et
al.,                                            D.C. No. 3:15-cv-03747-JD
                                                Northern District of California,
                Plaintiffs-Appellees,           San Francisco

 v.                                             ORDER

FACEBOOK, INC.,

                Defendant-Appellant.

Before: Peter L. Shaw, Appellate Commissioner.

      On October 9, 2018, at Docket Entry No. 8, appellant filed a notice of intent

to file certain portions of previously sealed documents publicly pursuant to Interim

Ninth Circuit Rule 27-13(f), and submitted the opening brief and volume III of the

excerpts of record provisionally under seal. No other party has filed a motion to

file or maintain those portions of these documents under seal.

      The Clerk shall maintain under seal the opening brief submitted at Docket

Entry Nos. 8 and 25 and volume III of the excerpts of record submitted at Docket

Entry Nos. 8 and 26. The Clerk shall publicly file volumes I and II of the excerpts

of record submitted at Docket Entry No. 9.

      Within 7 days after the date of this order, appellant shall submit for public

filing redacted versions of the opening brief and volume III of the excerpts of

IHP/MOATT
        Case
        Case:3:15-cv-03747-JD
              18-15982, 11/30/2018,
                               Document
                                    ID: 11105393,
                                          413 Filed
                                                  DktEntry:
                                                    12/10/1827,Page
                                                               Page22of
                                                                     of22



record in accordance with the proposed redactions outlined in appellant’s October

9, 2018 motion. See Interim Ninth Circuit Rule 27-13(f).

      The previously established briefing schedule remains in effect.




IHP/MOATT                               2                                   18-15982
